Case: 4:19-cr-00501-RLW-NAB Doc. #: 2 Filed: 06/27/19 Page: 1 of 2 PageID #: 5


                              UNITED STATES DISTRICT COURT                SUPPRESSED
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION ,_.                           FILED
UNITED STATES OF AMERICA,                     )                                 JUN 2 7 2019
                                              )                               U. S. DISTRICT COURT
                      Plaintiff,              )                             EASTERN DISTRICT OF MO
                                                                                     ST.LOUIS
                                              )
               v.                             )
                                              )
MIKAYO WEBB,                                  )
                                                      4:19CR00501 RLW/NAB
                                              )
                      Defendant.              )


                                        INDICTMENT

                                            COUNT I

The Grand Jury further charges that:

       On or about May 24, 2019, in the City of St. Louis, Missouri, within the Eastern District

of Missouri, the defendant,

                                       MIKAYOWEBB,

did knowingly possess a fireann, which had travelled in interstate or foreign commerce either

before or during the defendant's possession of same, at a place that defendant knew, or had

reasonable cause to believe, was in a school zone.·

       In violation of Title 18, United States Code, Section 922(q)(2)(A) and punishable under

Title 18, United States Code, Section 924(a)(l).

                                           COUNT II


       The Grand Jury further charges that:

       On or about May 24, 2019, in the City of St. Louis, Missouri, within the Eastern District

of Missouri, the defendant,
1------
          Case: 4:19-cr-00501-RLW-NAB Doc. #: 2 Filed: 06/27/19 Page: 2 of 2 PageID #: 6



                                                  MIKAYOWEBB,


          did knowingly and intentionally possess a mixture or substance containing a detectable amount

          of methamphetamine, a Schedule II controlled substance, with intent to distribute, in violation of

          Title 21, United States Code, Section 841(a)(l), and punishable under Title 21, United States

          Code, Section 841(b)(l)(C).

                                                      COUNT III

                 The Grand Jury further charges that:

                 On or about May 24, 2019, in the City of St. Louis, Missouri, within the Eastern District

          of Missouri, the defendant,

                                                  MIKAYOWEBB,

          did knowingly possess a firearm in furtherance of the drug trafficking crime charged in Count Two

          (II) herein, in violation of Title 18, United States Code, Sections 924(c)(l)(A) and (c)2.



                                                                        A TRUE BILL.



                                                                        FOREPERSON

          JEFFREY B. JENSEN
          United States Attorney




          EDWARDL. DOWD III #61909MO
          Assistant United States Attorney
